Adams, J.
The court assessed only the property within the city. The defendant contends that the court should have assessed all the property of the company within the county, and also that it should have assessed the projierty within the city higher than it did. The plaintiff contends that the court erred in assessing the property at all. Its position is that *251telephone lines and property should be assessed in the mode provided for assessing telegraph lines and property; (Chap. 59, Laws of 1878; Miller’s Code, 365;) and we have to say that we think that its position must be sustained. Both the telephone and telegraph are used for distant communication by means of wires stretched over different jurisdictions. The fundamental principle in each by which communication is secured is the same. It was held in Wisconsin Telephone Co. v. City of Oshkosh, 62 Wis., 32; S. C., 21 N. W. Rep., 828, that a statute authorizing the formation of corporations for building, owning and operating telegraph lines was sufficient to authorize the formation of corporations for buildiug, owning and operating telephone lines, the decision being based upon the identity of the principle by which communication in each case is secured. See, also, in this connection, Attorney-general v. Edison Telephone Co., 6 Q. B. Div., 244. It is not to be denied, probably, that the telephone service is more restricted as a means of communication; but the difference in this respect is not such, we think, as to render inapplicable the mode of taxation provided for telegraph companies.
It follows that on the defendant’s appeal the judgment must be affirmed and on the plaintiff’s appeal reversed.